Title: From George Washington to William Heath, 15 May 1783
From: Washington, George
To: Heath, William


                  
                     Dear Sir
                     Head Quarters Newburgh May 15 1783
                  
                  Having occasion to go to Poughkeepsie for the purpose of transacting some business with His Excellency Govr Clinton, I shall set off for that place this Morning, and shall not probably return until tomorrow Evening—I give you this information that you may during my absence take upon yourself the superintendance of the Army.  With great regard & esteem I am Dear Sir Your Most Obedt Servt
                  
                     Go: Washington
                  
               